Citation Nr: 1112668	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-05 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability to include as secondary to a right knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to May 1981. 

This case was previously comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in San Juan, the Commonwealth of Puerto Rico, (hereinafter RO).  The case was remanded for additional development by the Board in December 2009, and the case is now ready for appellate review. 


FINDING OF FACT

The weight of the competent evidence is against a conclusion that the Veteran has a back disability that is etiologically related to service or service-connected knee right knee disability.   


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service nor is it the result of or proximately due to, nor was it aggravated by, service connected right knee disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was addressed in the instant case by letters dated in August 2005, December 2005, and January 2010 that informed the appellant of the information and evidence necessary to prevail in his claim.   

As for the duty to assist, the service treatment reports and VA clinical reports have been obtained, and the Veteran was afforded a VA examination in February 2010 that included the information requested by the Board in its December 2009 remand and, contrary to the assertions of the Veteran and his representative in January 2011, is adequate for adjudication purposes for the reasons stated below.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The essential contention in this case is that the Veteran developed a back disability due to an altered gait pattern caused by his connected right knee disability.  As such, the claim is that service connection for a back disability is warranted on a secondary basis.  It is not otherwise shown that a back disability was incurred directly in service, and review of the service treatment reports, to include the reports from the March 1981 separation examination, do not reflect a back disability.  After service, the Veteran first referenced back pain upon VA outpatient treatment in June 1988, at which time he did not attribute such pain to right knee disability, but instead to an injury in 1984 when he jumped off an oil drum.  He reported that the back pain was tolerable until 1986 when he severely injured his back after lifting a heavy object while working with the postal service.  Thereafter, there is reference by medical history to a spinal fusion in the early 1990s. 

The record includes VA medical providers noting in January 2002, that the Veteran had developed back pain due to his right knee disorder, with one offering an assessment of "[m]yofascial back pain associated with impaired biomechanics caused by knee pain."  The range of motion in the back at that time was shown to 40 degrees of flexion but was otherwise normal.  The record also reflect a June 2007 statement from a private examiner reporting "aggravation" of low back pain and spinal fusions by the Veteran's right anterior cruciate ligament reconstruction.  It was also the opinion of a private examiner in July 2007 that the Veteran's right knee brace might have been causing the Veteran some discomfort in the low back due to a transfer of stress to the low back area.  

Following a review of the claims file and examination of the Veteran in November 2007, the pertinent diagnoses with respect to the back were lumbar strain myositis, lumbar spondylolisthesis, and lumbar fusion due to spondylolisthesis.  The Veteran repeated his history at that time of injuring his back after service in 1984 and with the postal service in 1986.  Upon examination, there was 40 degrees of forward flexion, 15 degrees of extension and right and left lateral flexion and 10 degrees of right and left rotation.  Following this examination, the examiner stated that it was less likely than not that the Veteran had a back disability that was related to service connected right knee disability.  As a rationale for this decision, the examiner noted the lack of any evidence of low back pain in the service treatment reports, to include those from the separation examination.  He concluded that the Veteran's back disability was the result of heavy lifting while working for the postal service.  

The reports from the aforementioned February 2010 VA examination conducted pursuant to the Board remand request demonstrated the following motion in the lumbar spine:  40 degrees of flexion, 15 degrees of extension, 20 degrees of left and right lateral flexion and 25 degrees of left and right lateral rotation.  An x-ray of the lumbar spine resulted in an impression of status post fixation of the L5-S1 vertebra with interpedicular screws and plates.  The impression following the examination was lumbar myositis with associated muscle spasm and lumbar surgical laminectomy residuals.  The opinion of the examiner was that the Veteran's back disability was not increased in severity as a result of his service-connected right knee disability.  The rationale provided was that there was mild improvement in lumbar spine motion when compared with that shown upon VA examination in November 2007, and that such improvement represented a functional gain rather than a loss of function or increase in severity.  He concluded that the current complaints of pain were most likely the result of "defensive posture in relation to pain at right crest which was the bone donor site for his lumbar spine surgery.  

Applying the pertinent legal criteria to the facts as set forth above, the Board notes initially that the adjudication of the Board includes the responsibility of determining the weight to be given to the evidence of record, and this responsibility includes the authority to favor one medical opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, the VA medical assessments in January 2002 and the private assessments in June and July 2007 merely posited that there was an increase in back discomfort due to the Veteran's right knee disability, with no supporting evidence  demonstrating an actual increase in the Veteran's back disability due to service connected right knee disability.  In contrast, the opinion following the February 2010 examination, that found no permanent measurable increase in the severity of the Veteran's back disability was supported by concrete objective findings; namely, the improved range of lumbar motion when compared with that shown in November 2007.  Bloom v. West, 12 Vet. App. 185, 187 (1999)(a medical opinion based upon speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.)  See also Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.)  

Further supporting the February 2010 opinion, as well as the opinion following the November 2007 VA examination finding the Veteran's back disability had not been aggravated by service connected right knee disability, is the fact that the Veteran himself posited to medical examiners post service injuries to the back in 1984 and 1986 as the source of his back pain, rather than right knee disability.  These statements have much greater probative value than the Veteran's contentions to VA adjudicators linking his back disability to service connected knee disability, both because of their contemporaneous nature and because they were prepared by medical personnel for neutral (treatment/evaluation) purposes.  In short therefore, the Board finds the probative value of the negative VA opinions rendered in November 2007 and February 2009 to exceed that of the positive opinions suggesting that a back disability was the result of aggravation by service-connected right knee disability.  
  
As for the Veteran's assertions linking his back disability to service connected right knee disability, such assertions cannot be used to establish a claim as a layperson is not qualified to render a medical opinion regarding the etiology of disorders and disabilities.  Espiritu; cf. Jandreau.  Finally, in reaching the decision above, the  Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for the reasons stated above, the doctrine is not for application.  Gilbert, supra.  
 

ORDER

Entitlement to service connection for a back disability is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


